 Case 3:18-cv-01621-JM-LL Document 33 Filed 03/04/19 PageID.1647 Page 1 of 4




 1   DEBRA J. CARFORA
     ANDREW COGHLAN
 2
     U.S. Department of Justice
 3   Environment & Natural Resources Division
 4   Environmental Defense Section
     P.O. Box 7611
 5   Washington, DC. 20044-7611
 6   (202) 514-9275
     (202) 514-8865 (fax)
 7
     debra.carfora@usdoj.gov
 8   andrew.coghlan@usdoj.gov
 9
     Attorneys for Federal Defendant
10
11              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
                                                Case No. 3:18-cv-1621-JM-LL
     SURFRIDER FOUNDATION, a
14
     California non-profit corporation,
15                                              JOINT MOTION TO
16                       Plaintiff,             CONTINUE EARLY
                                                NEUTRAL EVALUATION
17                 v.                           CONFERENCE TO APRIL 12,
18                                              2019.
     THE INTERNATIONAL
19
     BOUNDARY & WATER
20   COMMISSION – UNITED STATES
21   SECTION, an agency of the United
     States,
22
23                       Defendant.
24
25         Pursuant to Rule 7.2 of the Local Rules for the United States District
26   for the Southern District of Court of California and Sections II.C and IV of
27   the Civil Chambers Rules for the Honorable Linda Lopez, United States
28   Magistrate Judge, Defendant the International Boundary and Water

                                            1
      JOINT MOTION TO CONTINUE EARLY NEUTRAL EVALUATION CONFERENCE TO APRIL 12, 2019.
                               CASE NO. 3:18-cv-1621-JM-LL
 Case 3:18-cv-01621-JM-LL Document 33 Filed 03/04/19 PageID.1648 Page 2 of 4




 1   Commission – United States Section (“USIBWC”) and Plaintiff Surfrider
 2   Foundation (“Surfrider,” together with USIBWC, the “Parties”), hereby
 3   jointly move for an order continuing the Early Neutral Evaluation
 4   Conference (“ENE”) to April 12, 2019 for the reasons set forth below:
 5         1. This case is related to City of Imperial Beach, et al. v. USIBWC, et
 6             al., 3:18-cv-457-JM-LL. The cases concern similar claims;
 7             motions to dismiss in both cases were argued at a single hearing;
 8             and the Court previously scheduled the ENE in both cases for
 9             March 22, 2019 (City of Imperial Beach at 9:30 a.m., Surfrider at
10             11:00 a.m.).
11         2. Because of a scheduling conflict, the ENE in City of Imperial
12             Beach has been rescheduled to April 12, 2019, at 8:30 a.m.
13         3. The Parties agree that coordinating ENEs in City of Imperial Beach
14             and Surfrider is warranted because, among other things, they
15             submit that discovery in both cases should proceed on the same
16             schedule.
17         4. The Parties have met and conferred about the reasons underlying
18             the requested continuance. Counsel for all Parties are amenable to
19             continuing the ENE to April 12, 2019 and agree that the other
20             deadlines and dates set forth in the Order Resetting Early Neutral
21             Evaluation Conference and Case Management Conference (Dkt.
22             29) shall remain in place and unaffected by the requested
23             continuance.
24         5. No prior continuances of the ENE have been requested.
25         6. Accordingly, the Parties hereby move the Court for an order
26             continuing the ENE to April 12, 2019, at 10:00 a.m. (or any other
27             time on April 12, 2019 that the Court deems appropriate) in the
28             chambers of the Honorable Linda Lopez, United States Magistrate

                                            2
      JOINT MOTION TO CONTINUE EARLY NEUTRAL EVALUATION CONFERENCE TO APRIL 12, 2019.
                               CASE NO. 3:18-cv-1621-JM-LL
 Case 3:18-cv-01621-JM-LL Document 33 Filed 03/04/19 PageID.1649 Page 3 of 4




 1            Judge, located at 221 West Broadway, Suite 2140, San Diego,
 2            California, 92101.
 3
 4   Dated: March 4, 2019            By:    s/ Andrew S. Coghlan
 5                                          DEBRA J. CARFORA
                                            ANDREW S. COGHLAN
 6
                                            Attorneys for Defendant
 7                                          International Boundary and Water
 8                                          Commission, United States Section
 9   Dated: March 4, 2019            MCDERMOTT WILL & EMERY LLP
10                                   By:    s/ Daniel R. Foster
11                                          DANIEL R. FOSTER
12                                          Attorney for Plaintiff
                                            Surfrider Foundation
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
     JOINT MOTION TO CONTINUE EARLY NEUTRAL EVALUATION CONFERENCE TO APRIL 12, 2019.
                              CASE NO. 3:18-cv-1621-JM-LL
 Case 3:18-cv-01621-JM-LL Document 33 Filed 03/04/19 PageID.1650 Page 4 of 4




 1                            CERTIFICATE OF SERVICE
 2         I hereby certify that, on March 4, 2019, a true and correct copy of the
 3   foregoing motion was served electronically via the Court’s e-filing system to
 4   Counsel of Record.
 5
 6                                         /s/ Andrew Coghlan
                                           ANDREW COGHLAN
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     _____________________________________________________________________________
